DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yang Tang on 3/4/2021.
The application has been amended as follows: 

Please cancel claims 7, 10, 18, 21-23, 28-30, 37 and 43-48

1.	A method of treating a disease associated with a cytokine storm, comprising administering to a human subject affected with the disease a pharmaceutical composition comprising a peptide consisting of the amino acid sequence of VKFNKPFVFL[Nle]IEQNTK (SEQ ID NO: 57),
wherein the disease is selected from the group consisting of acute myocardial infarction (AMI), gout, stroke, , and wherein the peptide is unmodified or optionally modified by one or more of the modifications selected from the group consisting of fusion to an epitope tag, fusion to a half-life extender, D-configuration, N-terminus acetylation, C-terminus amidation, and PEGylation.
3. 	A method of reducing infarct size in a human subject in need of treatment thereof, comprising administering to the human subject a pharmaceutical composition comprising a peptide consisting of the amino acid sequence of VKFNKPFVFL[Nle]IEQNTK (SEQ ID NO: 57), wherein the human subject in need of a reduction in infarct size is a subject in need of treatment for a disease selected from the group consisting of acute myocardial infarction (AMI), ischemia, stroke, traumatic brain injury, and toxic shock, and wherein the peptide is unmodified or optionally modified by one or more of the modifications selected from the group consisting of fusion to an epitope tag, fusion to a half-life extender, D-configuration, N-terminus acetylation, C-terminus amidation, and PEGylation.

5.	A method of treating acute myocardial infarction (AMI) or ST-segment elevation (STEMI), comprising administering to a human subject affected with AMI or STEMI a pharmaceutical composition comprising a peptide consisting of the amino acid sequence of VKFNKPFVFL[Nle]IEQNTK (SEQ ID NO: 57), wherein the peptide is unmodified or optionally modified by one or more of the modifications selected from the group consisting of fusion to an epitope tag, fusion to a half-life extender, D-configuration, N-terminus acetylation, C-terminus amidation, and PEGylation.

39.	A pharmaceutical composition comprising a peptide consisting of the amino acid sequence of VKFNKPFVFL[Nle]IEQNTK (SEQ ID NO: 57), and a pharmaceutically acceptable carrier, wherein the peptide is unmodified or optionally modified by one or more of the modifications selected from the group consisting of fusion to an epitope tag, fusion to a half-life extender, D-configuration, N-terminus acetylation, C-terminus amidation, and PEGylation.

42.	A peptide consisting of the amino acid sequence of VKFNKPFVFL[Nle]IEQNTK (SEQ ID NO: 57), wherein the peptide is unmodified or optionally modified by one or more of the modifications selected from the group consisting of fusion to an epitope tag, fusion to a half-life extender, D-configuration, N-terminus acetylation, C-terminus amidation, and PEGylation.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3, 5-6, 11, 17, 19-20, 24, 26-27, 31 and 39-42 are allowed. The closest prior art is Gelber et al. (previously presented), however the peptide of Gelber et al. differs from instantly claimed SEQ ID NO: 57 by the addition of 5 amino acids at the N-terminus and is missing the C-terminal lysine. There is no teaching or suggestion in Gelber et al. that would lead one of ordinary skill in the art to modify the peptide by removing the 5 N-terminal amino acids and adding a lysine residue at the C-terminus. SEQ ID NO: 57 and the claimed methods of using the peptide are novel and unobvious. 
For the reasons presented above, the claims are allowed. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 5-6, 11, 17, 19-20, 24, 26-27, 31 and 39-42 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/TARA L MARTINEZ/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654